DETAILED ACTION
	A preliminary amendment was received and entered on 7/22/2020.
Clams 4-7, 10-21, 24, 25, 27, 30-33, 35, 37-39, 42-44, 47, 50, 52, 54 were canceled. Claims 1-3, 8, 9, 22, 23, 26, 28, 29, 34, 36, 40, 41, 45, 46, 48, 49, 51, and 53 remain pending.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3, 9, 22, 23, 28, 29, 34, and 36, drawn to a compound of formula (I) as described in instant claim 1, wherein:
O is a double-stranded nucleic acid comprising a first oligonucleotide and a second oligonucleotide, wherein:
(1) the first oligonucleotide comprises at least 16 contiguous nucleotides, a 5' end, a 3' end and has complementarity to a target;
(2) the second oligonucleotide comprises at least 15 contiguous nucleotides, a 5'
end, a 3' end, and has homology with a target; and
(3) a portion of the first oligonucleotide is complementary to a portion of the
second oligonucleotide;
L is a divalent or trivalent linker;
Xc is a hydrophobic moiety; and
Zc is a phosphodiester or phosphodiester derivative, or is absent, classified in A61K47/50.

s 45 and 46, drawn to method for selectively delivering a compound according to claim 1 to the kidneys, comprising administering said compound to the patient intravenously, wherein Xc is a polyunsaturated moiety having three or more double bonds, or to a method for treating a disease or disorder of the kidneys in a patient in need of such treatment, comprising administering to the patient a compound of  claim 1, classified in class A61P13/12.

III. Claims 48 and 53, drawn to method for selectively delivering a compound according to  claim 1 to the liver of a patient, comprising administering said compound to the patient intravenously, wherein Xc is a moiety that is saturated or has fewer than three double bond, or to a for treating a disease or disorder of the liver in a patient in need of such treatment, comprising administering to the patient a compound of claim 1, classified in A61P1/16.

IV. Claim 49, drawn to a method for treating a disease or disorder of the brain in a
patient in need of such treatment, comprising administering to the patient a compound of claim 1, classified in A61P25/00.

V. Claim 51, drawn to a method for treating a disease or disorder of the epidermis in a patient in need of such treatment, comprising administering to the patient a compound of claim 1, classified in A61P17/00.

.

The inventions are independent or distinct, each from the other because:
Inventions I and II-V are related as product and processes of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product of claim 1 could be used a materially different process such as transfecting cultured cells in vitro, instead of being delivered selectively to a particular organ in a patient.
Inventions II-V are directed to related methods of delivery or treatment. The related inventions are distinct if: (1) the inventions as claimed are either not capable of i.e. selective delivery to different organs or tissues, or treatment of diseases of different organs or tissues, and therefore the methods have different designs, modes of operation, and effects.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;

In this case, each of (a)-(c) and (e) applies.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Elections of Species

affinity for low density lipoprotein, affinity for intermediate density protein, affinity for high density lipoprotein, affinity for both low density lipoprotein and intermediate density protein, affinity for both low and high density lipoprotein, vitamins, neuromodulatory lipids, omega-3 fatty acids, omega-6 fatty acids, omega-9 fatty acids, conjugated linolenic acids, saturated fatty acids.
The species are independent or distinct and there is a search/and/or examination burden because, for example, each of hydrophobic moieties with a different affinity has a different structure and function and will require separate, distinct search inquiries. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Applicant may elect a single species such as “affinity for high density lipoprotein” or may combine species as appropriate, e.g. Applicant may elect affinity for high density lipoprotein and “saturated fatty acids”. Currently, claim 1 is generic.

This application contains claims directed to the following patentably distinct species of species of X selected from those recited in claim 22  (X1-X8).
The species are independent or distinct and there is a search/and/or examination burden because each species has a different structure and will require separate, distinct 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently claim 22 is generic.

This application contains claims directed to the following patentably distinct species of oligonucleotide characteristics:
(a) the first oligonucleotide has perfect complementarity to the target, 
(b) the second oligonucleotide has complete homology with the target;
(c) the target is a viral mRNA, or
(d) a pair of oligonucleotides selected from those in Fig. 8 (SEQ ID NOS 1-30, 27, 31-117, 1-30, 27, 31-58, 1-30, 27, 31-58, 118-147, 144, and 148-175), directed to Flt-1 mRNA,
(e) SEQ ID NOS: 176 and 177 targeting HTT mRNA,
(f) SEQ ID NOS: 178 and 179, targeting PPIB mRNA,
(g) SEQ ID NOS: 180 and 181 targeting PLK-1 mRNA, pair of oligonucleotides,
(h) SEQ ID NOS: 182 and 183, non-targeted control oligonucleotides.
The species are independent or distinct and there is a search/and/or examination burden because, for example, each of the SEQ ID NOS has a different sequence and will require a different, many of the SEQ ID NOS: are directed to different target mRNAs 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. For example, Applicant may elect only species (a), or Applicant may combine species as appropriate, e.g. Applicant may elect species (a), (b) and (e) (provided that SEQ ID NOS: 176 and 177 satisfy the requirements of (a) and (b)). If Applicant elects (d), then Applicant must further elect a pair of SEQ ID NOS: form the recited list. Currently, claims 1 and 36 are generic.

This application contains claims directed to the following patentably distinct species of disease listed in claims 46 Glomerulonephritis, Glomerulosclerosis, Nephrolithiasis, Lightwood-Albright syndrome, Polycystic kidney disease, Acute renal failure, Acute renal injury, Chronic kidney disease, Kidney Fibrosis, Diabetic nephropathy, Fabry disease, Fanconi syndrome, Focal segmental glomerulosclerosis, Goodpasture syndrome, Liddle syndrome, Nutcracker syndrome, Peritoneal-renal syndrome, and Renal cell cancer.
The species are independent or distinct and there is a search/and/or examination burden because each disease is a separate and distinct entity that requires distinct search queries and raises different issues under 35 USC 112, paragraph (a). Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall 

This application contains claims directed to the following patentably distinct species of disease listed in claim 49 Alzheimer's Disease, Amyotrophic Lateral Sclerosis, Aneurysm, Attention Deficit Hyperactivity Disorder, Autism, Brain Cancer, Concussion, Coma, Cerebral Palsy, Dementia, Dyslexia, Epilepsy, Encephalitis, Friedreich' s Ataxia, Huntington' s Disease, Migraine, Multiple Sclerosis, Narcolepsy, Parkinson's Disease, Stroke, and Traumatic Brain Injury.
The species are independent or distinct and there is a search/and/or examination burden because each disease is a separate and distinct entity that requires distinct search queries and raises different issues under 35 USC 112, paragraph (a). Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently claim 49 is generic.

This application contains claims directed to the following patentably distinct species of disease listed in claim 51 Ichthyosis, Ectodermal Dysplasia, Psoriasis, Eczema, Darier' s Disease, Porokeratosis, Acne, Vitiligo, and Skin Cancer.
The species are independent or distinct and there is a search/and/or examination burden because each disease is a separate and distinct entity that requires distinct search queries and raises different issues under 35 USC 112, paragraph (a). Applicant 

This application contains claims directed to the following patentably distinct species of disease listed in claim 53,  Cirrhosis, Fatty Liver, Liver Cancer, Hemochromatosis, Toxic Hepatitis, Viral Hepatitis, Gibert' s Syndrome, Galactosemia, Cystic Disease of the Liver, and Alagille Syndrome.
The species are independent or distinct and there is a search/and/or examination burden because each disease is a separate and distinct entity that requires distinct search queries and raises different issues under 35 USC 112, paragraph (a). Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently claim 53 is generic.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762.  The examiner can normally be reached on Monday-Friday 6:30 AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD A. SCHNIZER
Examiner
Art Unit 1674


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635